                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


WOLFE FINANCIAL INC. d/b/a,                 )
INTEGRITY MORTGAGE GROUP, et al.,           )
                                            )
                   Plaintiffs,              )
                                            )
                   v.                       )           1:17cv896
                                            )
JOHN RODGERS, et al.,                       )
                                            )
                   Defendants.              )


                  MEMORANDUM OPINION AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

     This    case       comes   before    the   undersigned    United      States

Magistrate Judge for recommendations on “Defendants Darrell Sparks,

Tina Sparks, and Jared Sparks’ [sic] Motion to Dismiss Pursuant to

Fed. R. Civ. P. 12(b)(2) and 12(b)(6)” (Docket Entry 69) (the

“Sparks Motion”),1 “Defendants John Rodgers, Patrick Milligan, and

Prime Mortgage Lending, Inc.’s Motion to Dismiss Pursuant to Fed.

R. Civ. P. 12(b)(6)” (Docket Entry 67) (the “Rodgers Motion”),

“Defendants’      Rule    12(b)(6)     Motion   to   Dismiss   Second    Amended

Complaint” (Docket Entry 71) (the “Eli Motion”) filed by Eli

Global,     LLC   (“Eli”),      Greg     Lindberg    (“Lindberg”),      and    TAC

Investments, LLC (“TAC”) (collectively, the “Eli Defendants”), and

the “Motion to Dismiss Counterclaim Counts VI, VII and VIII and

Incorporated      Memorandum      of     Law”   (Docket    Entry     76)      (the



     1 For legibility reasons, this Opinion omits all-cap, bold,
and underlined font in all quotations from the headings and titles
in the parties’ materials.
“Counterclaim     Motion”)     filed    by    Wolfe   Financial         Inc.   d/b/a

Integrity   Mortgage     Group   (“Integrity”)        and   Matthew       Mathosian

(“Mathosian”)      (at   times,        collectively,        the     “Counterclaim

Defendants”).     For the reasons that follow, the Court should grant

in part and deny in part the Sparks Motion; grant the Rodgers

Motion and Eli Motion; and deny the Counterclaim Motion.

                                 BACKGROUND

       Asserting breach of contract and tort claims, Counterclaim

Defendants and Marian Siemering (“Siemering”) (collectively, the

“Plaintiffs”)2     initiated     this       lawsuit   on    October      5,    2017,

against Patrick Milligan (“Milligan”), John Rodgers (“Rodgers”),

Darrell Sparks, Jared Sparks, and Tina Sparks (collectively, the

“Individual Defendants”), as well as Prime Mortgage Lending Inc.

(“Prime”)   and    Eli   Defendants         (collectively,        the    “Corporate

Defendants”).     (See, e.g., Docket Entry 1 (the “Complaint”) at 1,

2.)3    Five days later, Plaintiffs filed an Amended Complaint

against     Individual       Defendants        and    Corporate          Defendants

(collectively, the “Defendants”).             (See Docket Entry 4.)            After

Defendants filed various motions to dismiss (see Docket Entries 17,

19, 25), Plaintiffs filed a motion to amend the Amended Complaint


     2 This Opinion defines “Plaintiffs,” “Individual Defendants,”
“Corporate Defendants,” and “Defendants” to match the Complaint’s
definition of those terms.      (See Docket Entry 1 at 1; see
also Docket Entry 63 at 1 (same).)

     3 Citations herein to Docket Entry pages utilize the CM/ECF
footer’s pagination.

                                        2
(Docket Entry 32) and, a few days later, a motion for temporary

restraining order and preliminary injunction (Docket Entry 35) (the

“Preliminary Injunction Motion”).         The undersigned conducted a

hearing on the Preliminary Injunction Motion (see Docket Entry 53)

and recommended its denial (see generally Docket Entry 61), which

recommendation the Court (per Chief United States District Judge

Thomas D. Schroeder) adopted (see Docket Entry 66 at 1).

      The Court (per the undersigned) also granted Plaintiffs leave

to amend their pleading (see Text Order dated Apr. 27, 2018),

prompting the filing of Plaintiffs’ “Second Amended Complaint,

Injunctive Relief Requested, and Demand for Jury Trial” (Docket

Entry 63) (the “Second Amended Complaint”).         As Exhibit A to the

Second Amended Complaint, Plaintiffs submitted a “Producing Branch

Manager Employment Agreement” between Integrity and Darrell Sparks.

(Docket Entry 64 (the “Employment Agreement”) at 1; see also Docket

Entries 1-1, 4-1.)       In response, Defendants variously moved to

dismiss the Second Amended Complaint and/or certain claims therein.

(See Docket Entries 67, 69, 71.)         Prime also asserted multiple

counterclaims against Integrity and Mathosian.        (See Docket Entry

73   at   11-36   (the “Counterclaims”).)     In   turn,   Integrity and

Mathosian     seek    dismissal   of    certain    such    counterclaims.

(See Docket Entries 76, 85.)

      As relevant to the various dismissal motions, the Second

Amended Complaint alleges:


                                    3
     “[A] premier mortgage lender that offers a variety of purchase

and refinancing programs” (Docket Entry 63, ¶ 17), “Integrity is

based in Asheboro, North Carolina, with branches across the United

States” (id., ¶ 18).     “[A] mortgage lender based in Apex, North

Carolina, with branches across the United States” (id., ¶ 19),

“Prime is a direct competitor to Integrity in the mortgage lending

industry” (id., ¶ 9).    “Lindberg owns Eli” (id., ¶ 22), which owns

TAC (id., ¶ 20), which “owns 50% of Prime” (id., ¶ 21).            Rodgers

owns the other 50% of Prime.      (See id., ¶ 7.)     Previously Prime

employees (id., ¶ 33), Siemering and Mathosian currently work for

Integrity (id., ¶¶ 2, 3).      A North Carolina resident, Milligan

previously worked for Prime.    (Id., ¶ 10.)    Residents of Kentucky,

Darrell, Tina, and Jared Sparks formerly worked for Integrity and

now work for Prime.     (Id., ¶¶ 11-13.)

     Notwithstanding this Kentucky residence, the Court possesses

personal jurisdiction over the Sparkses because

       !    they   have   specifically  directed  their
            activities at this forum by virtue of their
            employment with Integrity;

       !    this   litigation      arises      out   of    those
            activities;

       !    they have signed employment contracts with
            Integrity, which is located in this forum;

       !    they   have     continually     communicated   with
            Integrity;

       !    they were paid by Integrity;



                                   4
                  "      -their payroll, benefits, and medical
                         coverage was provided by Integrity;

          !       they had an ongoing employment relationship
                  with Integrity; and

          !       Integrity felt harm in this forum due to the
                  Sparks’ [sic] actions.

(Id., ¶ 15 (bullets in original).)

     “On        information      and       belief,         the     Corporate         Defendants

collectively exercise actual control over Prime and Rodgers, and by

virtue     of     that     control,        exercise         control           over   the     other

Defendants.”          (Id., ¶ 23.)     Also “on information and belief[,] the

Corporate Defendants actively participated in and encouraged the

activities alleged[,] . . . . are the alter-ego of the other

defendants[,] . . . and control Prime, Rodgers, and the other

defendants.”           (Id.)     “During        the       week     of    January      16,    2017,

Milligan, while an employee of Prime, was seen at an Integrity

office in Kentucky managed by Defendant Darrell Sparks, then an

Integrity employee.            This came to Mathosian’s attention by way of

a conversation with Milligan.”                  (Id., ¶ 24.)             “Mathosian learned

that Milligan was assisting Darrell Sparks (the branch manager),

Jared Sparks, and Tina Sparks, then all Integrity employees,

without       authorization,      .    .    .       on    how     to    export       loans   from

Integrity’s       Encompass      System      and         import    them       into    the    Prime

Encompass        System.         These      are          systems        for     tracking     loan

information.”          (Id., ¶ 25.)        “In other words, they were stealing

Integrity’s loans from Integrity for Prime.”                            (Id.)

                                                5
     “Milligan stated to Mathosian that he was there at the request

of his manager, Rodgers, and that he was sent for two full weeks to

transition the entire Integrity branch to Prime.”           (Id., ¶ 26.)

Accordingly, Integrity decided “to terminate the Kentucky branch

and its access to Integrity’s Encompass System, on January 18,

2017.   This was a severe loss to Integrity.”               (Id., ¶ 27.)

Additionally, “[s]everal loans that were initially Integrity’s

closed at Prime.”    (Id., ¶ 28.)       “On information and belief, the

Corporate Defendants were all actively involved with and supported

this operation.”    (Id., ¶ 29.)

     “Plaintiffs    enjoy   existing     business    relationships   with

borrowers as well as the expectancy of business relationships with

potential   borrowers   who   indicate      an   interest   in   engaging

Plaintiffs’ services.” (Id., ¶ 59.) “More specifically, Integrity

had contracts with at least” thirteen specified individuals (id.,

¶ 60), and, “[o]n information and belief, Defendants knew of the

contracts and intentionally induced the borrowers not to perform

the contracts” (id., ¶ 61).    “Plaintiffs and their borrowers were

and are in an economic relationship that benefitted and benefits

Plaintiffs economically, and likely would have continued to benefit

Plaintiffs in the future.”     (Id., ¶ 62.)         “But for Defendants’

actions, the borrowers would have entered into future contracts

with Plaintiffs.”    (Id., ¶ 63.)        “Defendants were aware of the

relationships that Plaintiffs enjoyed with Plaintiffs’ borrowers”


                                    6
(id., ¶ 64) and “intentionally interfered with these existing and

prospective relationships by diverting borrowers to Prime, in many

cases, on information and belief, without the borrowers’ knowledge

that this was occurring” (id., ¶ 65).          “Through their actions,

Defendants   induced   and/or   caused   a     termination    of   these

relationships or expected relationships” (id., ¶ 66), harming

Plaintiffs through “loss of business and goodwill” (id., ¶ 67).

“In addition, Plaintiffs had the reasonable expectation of future

business with the same borrowers” (id., ¶ 68), and “Defendants’

actions induced the borrowers not to enter into contracts with

Plaintiffs   that   would    have   resulted    but   for    Defendants’

interference” (id., ¶ 69).

     Further, clients and potential clients

     provide[] Integrity with a wide variety of personal
     confidential information such as income and prior
     mortgage information, Social Security numbers, dates of
     birth, contact information, sensitive credit history,
     bank account numbers, mortgage amounts, tax returns,
     employment history, and all of the financial information
     that is necessary to facilitate a home loan. Integrity’s
     potential clients provide such information to Integrity
     with the understanding that Integrity will protect this
     highly private information. Integrity and its employees
     are required to maintain the privacy of this information
     by extremely strict federal laws that carry substantial
     penalties if violated, such as the Gramm-Leach-Bliley
     Act. This information, thus, becomes a trade secret of
     Integrity (the “Trade Secrets”).

          Integrity does not release, share, or disclose such
     Trade Secrets to the general public. Integrity maintains
     the secrecy of the Trade Secrets and derives an economic
     and   competitive   advantage    from  maintaining    the
     non-disclosure of such information.     If a competitor
     obtained this information, as Prime did, it could and did

                                    7
     undercut Integrity on Integrity’s loans and divert
     Integrity’s clients by aggressively pursuing those
     clients based on the information kept by Integrity.

(Id., ¶¶     30,   31   (internal    paragraph           number   omitted).)      “The

Individual    Defendants        improperly         and   unlawfully    accessed   and

disclosed    these      Trade   Secrets       to    Prime,    with    the   Corporate

Defendants’ assistance, and Prime utilized such Trade Secrets to

Plaintiffs’ detriment.”          (Id., ¶ 50.)

     Finally, “Darrell Sparks, Tina Sparks, and Jared Sparks all

had contractual and employment agreements with Integrity that

required them to work only for Integrity and to be loyal to

Integrity alone.        See Exhibit A.”        (Id., ¶ 71; see also id., ¶ 72

(“Their activity breached these contracts and caused damage to

Plaintiffs.”).) “At Integrity, Tina Sparks managed marketing, sent

out flyers, promoted the business with realtors, and assisted with

various office tasks such as ordering office supplies.”                         (Id.,

¶ 76.)      Jared Sparks worked as a mortgage loan processor at

Integrity.    (Id., ¶ 77.)        “His duties and responsibilities” (id.)

consisted of:

     !      Performing a general evaluation of applications
            (financial documents, mortgage type, etc.)

     !      Ordering needed third party verifications to help
            substantiate income and job history working with
            various Integrity vendors to accomplish this

     !      Gathering all important data from client (assets,
            debts etc.) — copies of W2s, pay stubs, bank
            statements, IDs, etc.



                                          8
(Id. (bullets in original).)     Darrell Sparks served as “a loan

officer” at Integrity.   (Id., ¶ 75.)    In that capacity,

     his duties and responsibilities were as follows:

     !    Evaluating credit worthiness by processing loan
          applications and documentation within specified
          limits.   This involved pulling the applicant’s
          credit through IMG vendors

     !    Interviewing applicants to determine financial
          eligibility and feasibility of granting loans

     !    Determining all applicable ratios and metrics and
          setting up debt payment plans

     !    Communicating with clients either to request or to
          provide information

     !    Justifying decisions       (approvals/rejections)   and
          reporting on them

     !    This involved constant communication with the home
          office (Asheboro Team) and underwriters to fully
          comprehend the creditworthiness of the borrower(s)
          as determined by the loan officer

     !    Completing loan contracts and counseling clients on
          policies and restrictions

     !    Updating job knowledge on types of loans and other
          financial services

     !    Maintaining and updating account records

     !    Assessing customer needs, exploring all options and
          introducing different types of loans

     !    Developing referral networks, suggesting alternate
          channels and cross-selling products and services to
          accomplish quotas

     !    Going   the   “extra   mile”    to  build  trust
          relationships, customer loyalty and satisfaction
          throughout the underwriting process



                                 9
       !       Operating in compliance with laws and regulations
               and adhering to lending compliance guidelines, as
               dictated and managed by the corporate compliance
               team

       !       Helping to schedule closings and request closing
               documents from the closers in the Asheboro office

       !       Quoting rates and locking loans with the corporate
               lockdesk per the borrowers [sic] direction

       !       Submitting payroll, approving hourly               employees
               [sic] time, submitting expense reports

       !       Managing the pipeline to ensure that loans progress
               through the system properly

(Id.,      ¶   75   (bullets    in   original).)        “By    virtue   of    these

responsibilities, each of the Sparks[es] had such control that

Integrity was subject to domination by each of the Sparks[es].”

(Id., ¶ 78.)        “Darrell Sparks, Tina Sparks, and Jared Sparks all

had a fiduciary duty with Integrity to work only for it and a duty

to be loyal to it alone due to their responsibility and positions

at Integrity, and due to their employment agreements.”                        (Id.,

¶ 79.)     “Their activity breached these fiduciary duties and duties

of loyalty and caused damage to Plaintiffs.”                  (Id., ¶ 80.)

                                     DISCUSSION

       I. Sparks Motion

       Darrell, Jared, and Tina Sparks seek dismissal of the Second

Amended Complaint for lack of personal jurisdiction pursuant to

Rule    12(b)(2)     of   the   Federal    Rules   of   Civil     Procedure   (the

“Rules”).      (See Docket Entry 69 at 1, 2.)       “To the extent the Court

does have personal jurisdiction over the Sparks[es],” though, they

                                          10
seek Rule 12(b)(6) dismissal of Plaintiffs’ claims for “tortious

interference (Count IV), breach of fiduciary duty and loyalty

(Count VI), and violations of the Computer Fraud and Abuse Act

(‘CFAA’) (Count [VIII]).”        (Id. at 2.)        Plaintiffs oppose the Rule

12(b)(2) request as well as the Rule 12(b)(6) request on the

tortious interference claim as to all three Sparkses and on the

fiduciary duty claim as to Darrell and Jared Sparks.                   (See Docket

Entry 87 at 1-5.)      However, Plaintiffs agree to dismissal of their

fiduciary duty claim (Count VI) against Tina Sparks and their CFAA

claim (Count VIII) against all three Sparkses.               (See id. at 5, 6.)

      A. Personal Jurisdiction Challenge

      i.   Relevant Standards

      In response to a defendant’s Rule 12(b)(2) challenge, the

plaintiff     must    ultimately     prove    the     existence       of   personal

jurisdiction by a preponderance of the evidence. Carefirst of Md.,

Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th

Cir. 2003).    If a court considers a pretrial personal jurisdiction

challenge without conducting an evidentiary hearing, though, the

plaintiff need only “mak[e] a prima facie showing in support of

[the] assertion of jurisdiction.”            Universal Leather, LLC v. Koro

AR,   S.A.,    773    F.3d    553,   558     (4th    Cir.    2014).        In    such

circumstances, the “[C]ourt must construe all relevant pleading

allegations in the light most favorable to the plaintiff, assume

credibility,    and    draw   the    most    favorable      inferences     for    the


                                       11
existence    of   jurisdiction.”        Id.    (internal      quotation     marks

omitted).    The Court must also construe all “conflicting facts in

the   parties’    affidavits    and   declarations      in    the   light    most

favorable to [the plaintiff].”        Id. at 560.

      The Court may exercise jurisdiction over the Sparkses if

(1) North Carolina’s long-arm statute authorizes it and (2) the

exercise of jurisdiction comports with due process under the

Fourteenth Amendment.        Christian Sci. Bd. of Dirs. of First Church

of Christ, Scientist v. Nolan, 259 F.3d 209, 215 (4th Cir. 2001).

Moreover,

           [t]he North Carolina Supreme Court has held that
      [North Carolina General Statute Section] 1-75.4(1)(d)
      permits the exercise of personal jurisdiction over a
      defendant to the outer limits allowable under federal due
      process.   See Dillon v. Numismatic Funding Corp., 291
      N.C. 674, 231 S.E.2d 629, 630 (1977) (“[I]t is apparent
      that the [North Carolina] General Assembly intended to
      make available to the North Carolina courts the full
      jurisdictional powers permissible under federal due
      process.”); see also Combs[ v. Bakker, 886 F.2d 673,] 676
      n.3 [(4th Cir. 1989)] (same).

Universal Leather, 773 F.3d at 558 (footnote omitted) (second and

third sets of brackets in original).           Accordingly, if a plaintiff

asserts jurisdiction under Section 1-75.4(1)(d), the United States

Court   of   Appeals   for    the   Fourth    Circuit   has    held   that    the

“two-prong test merges into the single question whether [the

plaintiff] has made a prima facie showing that [the defendant] had

sufficient contacts with North Carolina to satisfy constitutional

due process.”     Id. at 558-59.


                                      12
      “This does not of course relieve the plaintiffs of the burden

ultimately    to   prove   the    existence      of    statutory   grounds   by a

preponderance      of   evidence,    whether      in   a   separate   evidentiary

hearing adequate to resolve dispositive factual questions, or as an

incident to trial on the merits.”                Combs, 886 F.2d at 677.       As

such, if, “even under [Section] 1-75.4(1)(d)’s very broad terms,

the   facts   of   th[e]   case     fail    to   invoke    jurisdiction,”     that

provision     cannot    “authorize[]       the   exercise     of   [the   Court’s]

jurisdiction.”      Skinner v. Preferred Credit, 361 N.C. 114, 119-20,

638 S.E.2d 203, 208-09 (2006) (explaining that, although “[t]his

Court has stated that the enactment of [Section] 1-75.4(1)(d) was

‘intended to make available to the North Carolina courts the full

jurisdictional powers permissible under federal due process[,]’

. . . . by its plain language the statute requires some sort of

‘activity’ to be conducted by the defendant within this state,” and

finding that the proffered activities failed to satisfy Section 1-

75.4(1)(d) (quoting Dillon, 291 N.C. at 676, 231 S.E.2d at 630));

see also id. at 129-30, 638 S.E.2d at 214-15 (Timmons-Goodson, J.,

dissenting) (explaining that “[t]his Court last addressed whether

a defendant was engaged in substantial activity in this state

pursuant to [Section] 1-75.4(1)(d) in Dillon” and that, “if the

defendant in Dillon engaged in substantial activity in North

Carolina . . ., there is substantial activity in the instant

case”); id. at 133, 638 S.E.2d at 216 (stating, in regard to the


                                       13
first step of the jurisdictional analysis, “I would hold that both

[Sections] 1–75.4(1)(d) and (6)(b) allow courts of this state to

assert in personam jurisdiction over [the] defendant,” and then

noting that “the second inquiry in the jurisdictional analysis is

whether   the   exercise    of    in   personam   jurisdiction      over   [the]

defendant by courts of this state would violate due process of law

under the United States Constitution”).

     Indeed, “[a] determination that the long-arm statute does not

authorize    jurisdiction     ends      the   inquiry.”      Stanton    Barrett

Motorsports, LLC v. Innovative Techs. Corp. of Am., No. COA 08-983,

195 N.C. App. 460, 673 S.E.2d 166 (table), 2009 WL 368577, at *2

(2009)    (unpublished)    (internal      quotation      marks   omitted);    see

also Vision Motor Cars, Inc. v. Valor Motor Co., 981 F. Supp. 2d

464, 472 (M.D.N.C. 2013) (“Absent any evidence that any defendant

was engaged in solicitation or services activities at any point in

North Carolina, the plaintiff’s action is not authorized by North

Carolina’s long-arm statute.           Therefore, the Court lacks personal

jurisdiction    over   the       defendants     and    the   action    will   be

dismissed.”).      However,       if    the   long-arm    statute     authorizes

jurisdiction, then the analysis turns to whether exercise of

jurisdiction comports with due process.               See Brown v. Ellis, 363

N.C. 360, 363, 678 S.E.2d 222, 223 (2009) (“To ascertain whether

North Carolina may assert personal jurisdiction over a nonresident

defendant, we employ a two-step analysis.               Jurisdiction over the


                                        14
action must first be authorized by [Section] 1-75.4.             ‘Second, if

the long-arm statute permits consideration of the action, exercise

of jurisdiction must not violate the Due Process Clause of the

Fourteenth Amendment to the U.S. Constitution.’” (citation omitted)

(quoting Skinner, 361 N.C. at 119, 638 S.E.2d at 208 (majority

opinion))); see also Johnston Cty. v. R.N. Rouse & Co., 331 N.C.

88, 95-96, 414 S.E.2d 30, 35 (1992) (“As we recognized in Dillon,

resolving the question of the existence of in personam jurisdiction

involves a two-step inquiry.           A court attempting to exercise

personal jurisdiction over a nonresident defendant must first

determine whether a statute, such as [Section] 1–75.4(5), permits

the court to entertain an action against the defendant.             If there

is a statute authorizing the court to act, the court must further

determine whether the nonresident defendant has sufficient, minimum

contacts with the state so that maintenance of the suit within the

courts of North Carolina will not offend traditional notions of

fair play and substantial justice.”            (citations and internal

quotation marks omitted)).

      As to that second step, “[a] court’s exercise of jurisdiction

over a nonresident defendant comports with due process if the

defendant has ‘minimum contacts’ with the forum, such that to

require the defendant to defend its interests in that state ‘does

not   offend   traditional   notions    of   fair   play   and   substantial

justice.’”     Carefirst, 334 F.3d at 397 (quoting International Shoe


                                   15
Co. v. Washington, 326 U.S. 310, 316 (1945)).                         To satisfy the

minimum contacts test, the plaintiff must “show that the defendant

‘purposefully directed his activities at the residents of the

forum’ and that the plaintiff’s cause of action ‘arise[s] out of’

those activities.”         Consulting Eng’rs Corp. v. Geometric Ltd., 561

F.3d 273, 277 (4th Cir. 2009) (brackets in original) (quoting

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)).                           This

test    “ensure[s]        that       the    defendant      is   not   ‘haled   into    a

jurisdiction          solely    as    a    result     of   random,    fortuitous,      or

attenuated contacts,’” and thus “protects a defendant from having

to defend himself in a forum where he should not have anticipated

being sued.”       Id. (quoting Burger King, 471 U.S. at 475).

       “In judging minimum contacts, a court properly focuses on the

relationship among the defendant, the forum, and the litigation.”

Calder v. Jones, 465 U.S. 783, 788 (1984) (internal quotation marks

omitted).       Two methods for achieving personal jurisdiction exist:

(1) “specific jurisdiction,” in which the defendant’s qualifying

contacts       with     North    Carolina          constitute   the   basis    for    the

litigation, and (2) “general jurisdiction,” which occurs when a

defendant’s “affiliations with [North Carolina] are so ‘continuous

and systematic’ as to render [it] essentially at home in [North

Carolina].”       Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S.    915,     919     (2011).           Here,    Plaintiffs    rely   on    specific




                                              16
jurisdiction for their claims against the Sparkses.     (See Docket

Entry 87 at 2.)

     “In determining whether specific jurisdiction exists, [courts]

consider (1) the extent to which the defendant has purposefully

availed itself of the privilege of conducting activities in the

state; (2) whether the plaintiffs’ claims arise out of those

activities directed at the state; and (3) whether the exercise of

personal jurisdiction would be constitutionally ‘reasonable.’”

Carefirst, 334 F.3d at 397.   In analyzing specific jurisdiction, a

court must focus on the nature and quality of the defendant’s

contacts with the forum.   Id.   Notably, however, a court “should

not ‘merely . . . count the contacts and quantitatively compare

this case to other preceding cases.’    Even a single contact may be

sufficient to create jurisdiction when the cause of action arises

out of that single contact, provided that the principle of ‘fair

play and substantial justice’ is not thereby offended.”         Id.

(ellipsis in original) (citation omitted).

     “The purposeful-availment test is flexible, and [the] analysis

proceeds on a case-by-case basis.”    Tire Eng’g & Distribution, LLC

v. Shandong Linglong Rubber Co., 682 F.3d 292, 302 (4th Cir. 2012).

In the contractual context, purposeful availment occurs if “the

contract has a substantial connection with the forum state.     The

parties’ negotiations, contemplated future consequences, the terms

of the contract, and the parties’ actual course of dealing, must be


                                 17
considered    in    determining    whether     the    defendant    purposefully

established minimum contacts in the forum state.”                Tubular Textile

Mach. & Compax Corp. v. Formosa Dyeing & Finishing, Inc., No.

4:96cv391,   1997    WL     33150812,    at   *4   (M.D.N.C.   Jan.   29,   1997)

(citation omitted) (first citing McGee v. International Life Ins.

Co., 355 U.S. 220, 223 (1957); then citing Burger King, 471 U.S. at

479).   In this regard, “[i]t is well established that where a

defendant    deliberately      creates    continuing     obligations    between

[him]self and a forum entity, [he] has availed [him]self of the

privilege of conducting business there, and where [his] ‘activities

are shielded by the “benefits and protections” of the forum’s laws

it is presumptively not unreasonable to require [him] to submit to

the burdens of litigation in that forum as well.’”                    Id. at *5

(quoting Burger King, 471 U.S. at 476).

     Additionally, in the context of intentional torts, courts may

assess purposeful availment through the so-called “‘effects test.’”

Carefirst, 334 F.3d at 397-98 & n.7.                   Under this test, the

plaintiff    must    show    “that:     (1)   the    defendant    committed   an

intentional tort; (2) the plaintiff felt the brunt of the harm in

the forum, such that the forum can be said to be the focal point of

the harm; and (3) the defendant expressly aimed his tortious

conduct at the forum, such that the forum can be said to be the

focal point of the tortious activity.”              Id. at 398 n.7.




                                        18
     ii. Analysis

     Here, Plaintiffs identify no portion of the long-arm statute

that provides jurisdiction over the Sparkses. (See Docket Entry 87

at 1-3.)    Instead, Plaintiffs assert that

     North Carolina’s long-arm statute “runs coextensive with
     the federal Due Process Clause, thereby collapsing the
     two-step process ‘into a single inquiry’ as to whether
     the nonresident defendant has such ‘minimal contacts’
     with North Carolina that exercising jurisdiction over the
     defendant does not offend ‘traditional notions of fair
     play and substantial justice.’” Wright v. Zacky & Sons
     Poultry, LLC, 105 F. Supp. 3d 531, 536 (M.D.N.C. 2015)
     (citing Christian Sci.[, 259 F.3d 209]). The facts laid
     out in Plaintiffs’ Second Amended Complaint are
     sufficient to establish that the Sparks[es] have
     sufficient minimum contacts with North Carolina to
     support specific jurisdiction for Plaintiffs’ counts
     against the Sparks[es].

(Id. at 2.)        Thus, Plaintiffs appear to rely on Section 1-

75.4(1)(d)    as   the   statutory   grounds   for   their    jurisdictional

contentions.        This      provision    authorizes   the    exercise    of

jurisdiction “[i]n any action, whether the claim arises within or

without [North Carolina], in which a claim is asserted against a

party who when service of process is made upon such party[] . . .

[i]s engaged in substantial activity within [North Carolina],

whether    such    activity    is   wholly   interstate,     intrastate,   or

otherwise.”    N.C. Gen. Stat. § 1-75.4(1)(d).

     Even “constru[ing] all relevant pleading allegations in the

light most favorable to [Plaintiffs] . . . and draw[ing] the most

favorable inferences for the existence of jurisdiction,” Universal

Leather, 773 F.3d at 558 (internal quotation marks omitted),

                                      19
however, Plaintiffs fail to satisfy the “plain language [of] the

statute[, which] requires some sort of ‘activity’ to be conducted

by the defendant within this state,” Skinner, 361 N.C. at 119, 638

S.E.2d   at   208,   “when   service    of   process   is   made   upon   such

[defendant],” N.C. Gen. Stat. § 1-75.4(1)(d).               Here, Plaintiffs

seek to establish the requisite North Carolina connections of the

Sparkses by focusing on their employment with Integrity.                  (See

Docket Entry 63, ¶¶ 11-13, 15, 24-27, 71-81.)4              Yet, Plaintiffs

terminated the Sparkses’ employment “on January 18, 2017” (id.,

¶ 27; see also id., ¶¶ 11-13 (describing the Sparkses as “former

employee[s] of Integrity”)), and did not achieve service of process

on the Sparkses until October 2017 (see Docket Entry 8 at 1).5

Accordingly, “even under [Section] 1-75.4(1)(d)’s very broad terms,

the facts of this case fail to invoke jurisdiction.”            Skinner, 361

N.C. at 120, 638 S.E.2d at 209.



     4 The Second Amended Complaint alleges that the Sparkses now
work for Prime, a North Carolina corporation, but provides no
further allegations regarding that employment or any resulting
interactions with North Carolina. (See generally Docket Entry 63.)
Notably, though, the Sparkses specifically aver that they “do not
conduct any business in North Carolina, do not solicit any business
in North Carolina, and do not have any customers in North Carolina”
(Docket Entry 70-1, ¶ 4; Docket Entry 70-2, ¶ 4; Docket Entry 70-3,
¶ 4), and they generally disclaim any North Carolina connections.
(See Docket Entries 70-1, 70-2, 70-3.) Hence, even assuming that
Plaintiffs sought to rely on such employment, they have not shown
that the Sparkses’ employment with Prime satisfies the requirements
of Section 1-75.4(1)(d).

     5   Indeed, Plaintiffs did not initiate this lawsuit until
October 2017. (See Docket Entry 1 at 14.)

                                       20
     Nevertheless, as to Darrell Sparks, another provision of the

long-arm    statute    appears   potentially       relevant.    The    “Local

Services, Goods or Contracts” provision authorizes jurisdiction

“[i]n any action which,” inter alia:

     a. Arises out of a promise, made anywhere to the
     plaintiff or to some third party for the plaintiff’s
     benefit, by the defendant to perform services within this
     State or to pay for services to be performed in this
     State by the plaintiff; or

     b. Arises out of services actually performed for the
     plaintiff by the defendant within this State, or services
     actually performed for the defendant by the plaintiff
     within this State if such performance within this State
     was authorized or ratified by the defendant; . . . .

N.C. Gen. Stat. § 1-75.4(5). Plaintiffs submitted Darrell Sparks’s

Employment Agreement (see Docket Entry 64), which specifies that

his duties include “[i]dentifying potential mortgagors, acquiring

a full understanding of, and analyzing, their respective financial

needs, based on their individual financial health, economic goals

and credit history” (id. at 12) as well as “[o]verseeing the loan

transaction from initiation, through processing, approval, closing

and recording” (id. at 13).          According to the Second Amended

Complaint, these activities “involved [Darrell Sparks’s] constant

communication with the home office (Asheboro Team) and underwriters

to fully comprehend the creditworthiness of the borrower(s) as

determined by [Darrell Sparks],” as well as his “request[ing]

closing    documents   from   the   closers   in    the   Asheboro    office.”




                                     21
(Docket Entry 63, ¶ 75.)6   Construed “in the light most favorable

to [Plaintiffs] . . . and draw[ing] the most favorable inferences

for the existence of jurisdiction,” Universal Leather, 773 F.3d at

558 (internal quotation marks omitted), these allegations appear to

satisfy Section 1-75.4(5)(a) and/or Section 1-75.4(5)(b).7

     As such, Plaintiffs make a prima facie showing that North

Carolina’s long-arm statute authorizes jurisdiction over Darrell


     6 Conversely, the Second Amended Complaint does not allege
that the duties of Jared or Tina Sparks included any interaction
with North Carolina. (See id., ¶¶ 76, 77.)

     7    Neither Darrell Sparks nor Plaintiffs addressed the
substance of the Employment Agreement and the impact of its
provisions on the jurisdictional analysis. (See Docket Entries 69,
70, 70-1, 83, 87.) It bears noting, though, that in the Employment
Agreement, Darrell Sparks consented to the exercise of personal
jurisdiction in North Carolina for disputes regarding the
Employment Agreement.     (See Docket Entry 64 at 8 (“Unless
prohibited by applicable law, or otherwise agreed to by the
Parties, the Parties expressly agree and consent that the courts of
Randolph County, State of North Carolina shall have exclusive
jurisdiction over all actions arising from, out of, or with respect
to this Agreement.”).) Where “a party has validly consented to the
jurisdiction of a court, it is not necessary to conduct th[e usual]
two-step [jurisdictional] determination because the person has
waived any right to object to the court’s exercise of in personam
jurisdiction.” Johnston Cty., 331 N.C. at 96, 414 S.E.2d at 35
(citing Burger King, 471 U.S. at 472 n.14). Regardless of whether
or not Darrell Sparks waived his ability to object to jurisdiction
in the United States District Court for the Middle District of
North Carolina, which encompasses Randolph County, see 28 U.S.C.
§ 113(b), this jurisdictional consent provision further supports
the Court’s exercise of jurisdiction over him. See Retail Inv’rs,
Inc. v. Henzlik Inv. Co., 113 N.C. App. 549, 552-53, 439 S.E.2d
196, 198 (1994) (explaining that “[a] defendant may . . . consent
to personal jurisdiction and in such event, the two step inquiry is
unnecessary to the exercise of personal jurisdiction over the
defendant,” and affirming denial of jurisdictional dismissal
motions given jurisdictional consent provision in relevant
agreement).

                                22
Sparks, but not over Tina and Jared Sparks. Accordingly, the Court

should dismiss this action as to Tina and Jared Sparks under Rule

12(b)(2).       See Vision Motor, 981 F. Supp. 2d at 472 (“[T]he

plaintiff’s action is not authorized by North Carolina’s long-arm

statute. Therefore, the Court lacks personal jurisdiction over the

defendants and the action will be dismissed.”); Stanton Barrett,

2009    WL    368577,     at    *2-3   (affirming        dismissal    for   lack    of

jurisdiction where “exercise of personal jurisdiction was not

authorized by N.C. Gen. Stat. § 1-75.4,” without “reach[ing] the

issue of due process,” id., 2009 WL 368577, at *2).

       “In the alternative, the Court [should] find[] that asserting

personal jurisdiction over [Jared and Tina Sparks] would not

comport with due process.”             Vision Motor, 981 F. Supp. 2d at 473.

Turning      first   to      the   contractual       purposeful-availment      test,

Plaintiffs neither submitted any employment agreement for Jared or

Tina Sparks (see Docket Entries 1-1, 4-1, 64) nor alleged that any

employment agreement with them contained a North Carolina choice-

of-law, forum-selection, or consent-to-jurisdiction provision (see

generally Docket Entry 63).             Moreover, as detailed in the Second

Amended Complaint, Jared and Tina Sparks did not interact with

North     Carolina      in     fulfilling        their   employment   duties       with

Integrity.      (See id., ¶¶ 76, 77.)

       Thus, the record reflects that the only connection to North

Carolina of Jared and Tina Sparks remains the fortuitous fact that


                                            23
their (current and previous) employer qualifies as a North Carolina

resident (see id., ¶¶ 1, 8).8   That connection fails to justify the

exercise of jurisdiction over Jared and Tina Sparks. See Walden v.

Fiore, 571 U.S. 277, 285-86 (2014) (“[O]ur ‘minimum contacts’

analysis looks to the defendant’s contacts with the forum State

itself, not the defendant’s contacts with persons who reside

there. . . .   [T]he plaintiff cannot be the only link between the

defendant and the forum. . . .    [A] defendant’s relationship with



     8    Plaintiffs argue that specific jurisdiction over “the
Sparks[es]” exists because “they were paid by Integrity” and “their
payroll, benefits, and medical coverage was provided by Integrity.”
(Id., ¶ 15.)      In this regard, though, “the [Second Amended
Complaint] is significant for what it does not say. [Plaintiffs]
ha[ve] not alleged that [they paid the Sparkses and provided their
benefits and medical coverage from within North Carolina], despite
this fact being within the direct knowledge of [Plaintiffs].”
Pan-American Prods. & Holdings, LLC v. R.T.G. Furniture Corp., 825
F. Supp. 2d 664, 682 (M.D.N.C. 2011). Given that Integrity has
“branches across the United States” (Docket Entry 63, ¶ 18), the
Sparkses worked only at “an Integrity office in Kentucky” (id.,
¶ 24; see id., ¶¶ 24-27; see also Docket Entry 70-1, ¶ 6; Docket
Entry 70-2, ¶ 6; Docket Entry 70-3, ¶ 6), and the Second Amended
Complaint does not suggest that payroll processing or any other
human resource functions occurred in North Carolina (see Docket
Entry 63, ¶¶ 15, 75), the Court cannot infer that Plaintiffs paid
the Sparkses (or provided any other benefits) from within North
Carolina.    This case thus differs from the remote-employment
decision upon which Plaintiffs rely (see Docket Entry 87 at 2-3
(discussing Numeric Analytics, LLC v. McCabe, 161 F. Supp. 3d 348
(E.D. Pa. 2016))). In that case, evidence established that all
“back office personnel management,” email, timekeeping, and billing
customers “occurred in Pennsylvania,” the only location where the
plaintiff possessed an office, and “[the p]laintiff paid [the
d]efendants’ salaries using a Pennsylvania bank,” thereby
justifying Pennsylvania jurisdiction over employees who worked
remotely, although even with all those facts, the court “believe[d]
the question [wa]s close.” Numeric Analytics, 161 F. Supp. 3d at
355.

                                 24
a plaintiff or third party, standing alone, is an insufficient

basis for jurisdiction.”).        Plaintiffs therefore fail to satisfy

the contractual purposeful-availment test as to Jared and Tina

Sparks.

       Plaintiffs   similarly     fail     to   satisfy    the   tort-related

purposeful-availment test as to Jared and Tina Sparks. Put simply,

the    record   lacks   any   indication    that   Jared   and   Tina    Sparks

“expressly aimed [their] tortious conduct at [North Carolina], such

that [North Carolina] can be said to be the focal point of the

tortious activity.”       Carefirst, 334 F.3d at 398 n.7.               In this

regard, the Second Amended Complaint alleges only that, at their

office in Kentucky, the Sparkses worked with Milligan “to export

loans from Integrity’s Encompass System and import them into the

Prime Encompass System.”       (Docket Entry 63, ¶ 25; see id., ¶¶ 24,

27.)    Nothing in the current record indicates that this activity

involved North Carolina,9 let alone that North Carolina constituted

“the focal point of the tortious activity,” Carefirst, 334 F.3d at

398 n.7.    (See generally Docket Entry 63.)          That “Integrity felt

harm in this forum due to the Sparks’ [sic] actions” (id., ¶ 15)

does not change this analysis.             See Walden, 571 U.S. at 290

(“Calder made clear that mere injury to a forum resident is not a



     9 Notably, Plaintiffs did not provide potentially relevant
information regarding Integrity’s Encompass System, including, for
instance, where it houses the Encompass System or how individuals
access said system. (See Docket Entry 63.)

                                     25
sufficient connection to the forum. . . .   The proper question is

not where the plaintiff experienced a particular injury or effect

but whether the defendant’s conduct connects him to the forum in a

meaningful way.”).

     In sum, because Plaintiffs have not established that due

process permits the exercise of jurisdiction over Jared and Tina

Sparks, the Court should dismiss them under Rule 12(b)(2).

     Conversely, the record reflects that Darrell Sparks entered

into a contract with a North Carolina corporation (see Docket Entry

64 at 1; Docket Entry 63, ¶ 1) that contained a North Carolina

choice-of-law   provision,   a   North   Carolina   forum-selection

provision, and a North Carolina consent-to-jurisdiction provision.

(See Docket Entry 64 at 8.)10    To fulfill his duties under this

contract, for nearly two years (compare id. at 1 (specifying

effective date of April 1, 2015), with Docket Entry 63, ¶ 27



     10 More specifically, Section 6.6 of the Employment Agreement
states:

     To the maximum extent permitted under applicable law,
     th[e Employment] Agreement shall be governed by and
     construed in accordance with the substantive laws of
     Federal law and the laws of the State of North Carolina,
     without regard to provisions related to choice of law or
     forum. Unless prohibited by applicable law, or otherwise
     agreed to by the Parties, the Parties expressly agree and
     consent that the courts of Randolph County, State of
     North Carolina shall have exclusive jurisdiction over all
     actions arising from, out of, or with respect to th[e
     Employment] Agreement. . . .

(Id.)

                                 26
(identifying termination date of January 18, 2017)), Darrell Sparks

engaged in “constant communication with the home office (Asheboro

Team)” and “[h]elp[ed] to schedule closings and request[ed] closing

documents from the closers in the Asheboro office” (Docket Entry

63, ¶ 75).   As such, “the [Employment] Agreement has a substantial

connection to North Carolina, and [Darrell Sparks] can fairly be

said to have purposefully availed [himself] of the privilege of

conducting activities in North Carolina.”   Epic Tech, LLC v. STHR

Grp., LLC, No. 1:15cv252, 2015 WL 8179513, at *8 (M.D.N.C. Dec. 7,

2015), report and recommendation adopted, No. 1:15-CV-252, 2015 WL

9592522 (M.D.N.C. Dec. 31, 2015); see also Tubular Textile, 1997 WL

33150812, at *5 (“It is well established that where a defendant

deliberately creates continuing obligations between [him]self and

a forum entity, [he] has availed [him]self of the privilege of

conducting business there, and where [his] ‘activities are shielded

by the “benefits and protections” of the forum’s laws it is

presumptively not unreasonable to require [him] to submit to the

burdens of litigation in that forum as well.’” (quoting Burger

King, 471 U.S. at 476)).




                                 27
      Upon satisfaction of the purposeful-availment test,11 the

question turns to whether Plaintiffs’ “claims arise out of those

activities directed at the state.”            Carefirst, 334 F.3d at 397.

“The analysis here is generally not complicated.”             Tire Eng’g, 682

F.3d at 303. Plaintiffs’ claims relate to Darrell Sparks’s alleged

“stealing Integrity’s loans from Integrity for Prime” (Docket Entry

63,   ¶   25),   in   violation   of   the   provision   in   his   Employment

Agreement that “required [him] to work only for Integrity and to be

loyal to Integrity alone” (id., ¶ 71; see also Docket Entry 64 at

1 (detailing “Duty of Loyalty”)).              This satisfies the second

factor.    See, e.g., Burger King, 471 U.S. at 479 (finding exercise

of jurisdiction comported with due process where “this franchise




     11 “A court . . . may exercise pendent personal jurisdiction
over any claim that arises out of a common nucleus of operative
facts as the claim over which the court has personal jurisdiction.”
Pan-American, 825 F. Supp. 2d at 678 (internal quotation marks
omitted).   Here, Plaintiffs’ claims against Darrell Sparks all
derive from his alleged involvement in the transmission of
information from Integrity’s Encompass System and the resulting
loss of client relationships (see, e.g., Docket Entry 63 at 2
(detailing Plaintiffs’ statement of the case)), and thus their tort
claims against Darrell Sparks arise from “a common nucleus of
operative facts,” Pan-American, 825 F. Supp. 2d at 678, with their
breach of contract claim.       Accordingly, the Court need not
separately analyze the existence of jurisdiction for Plaintiffs’
tort claims against Darrell Sparks. See North Carolina Mut. Life
Ins. Co. v. McKinley Fin. Serv., Inc., 386 F. Supp. 2d 648, 656
(M.D.N.C. 2005) (exercising jurisdiction over two additional claims
even though the “[third-party plaintiff] made no argument as to
[the third-party defendant’s] personal jurisdiction with relation
to any other claim than to tortious interference with contract,”
explaining that it found that such claims “arise[] within the same
common nucleus of operative fact”).

                                       28
dispute grew directly out of ‘a contract which had a substantial

connection with that State’” (emphasis in original)).

       That leaves only a final examination of whether exercise of

personal jurisdiction remains constitutionally reasonable.                     See

Carefirst, 334 F.3d at 397.          This element “ensures that litigation

is not so gravely difficult and inconvenient as to place the

defendant at a severe disadvantage in comparison to his opponent.

The burden on the defendant, interests of the forum state, and the

plaintiff’s    interest     in   obtaining    relief    guide      [the   Court’s]

inquiry.”     Tire Eng’g, 682 F.3d at 303 (citation and internal

quotation marks omitted).

       The exercise of personal jurisdiction over Darrell Sparks

qualifies as constitutionally reasonable.              To begin, and notably,

Darrell Sparks does not contend that litigating this matter in

North    Carolina    will   impose    any    burden   on    him,    let   alone   a

constitutionally unreasonable one.            (See Docket Entries 70, 70-1,

83.)    Moreover, any generalized concern about the inconvenience or

cost of litigating in North Carolina rather than Kentucky would not

defeat jurisdiction.        See Burger King, 471 U.S. at 477 (“[W]here a

defendant who purposefully has directed his activities at forum

residents    seeks    to    defeat    jurisdiction,        he   must   present    a

compelling case that the presence of some other considerations

would render jurisdiction unreasonable.”).                 In this regard, the

United States Supreme Court long ago concluded that, “because


                                        29
modern transportation and communications have made it much less

burdensome for a party sued to defend himself in a State where he

engages in economic activity, it usually will not be unfair to

subject him to the burdens of litigating in another forum for

disputes   relating   to   such   activity.”    Id.   at   474   (internal

quotation marks omitted).

     Put simply, “[a]lthough defending a lawsuit in North Carolina

[i]s,   without   doubt,   inconvenient   for   [Darrell    Sparks],   the

inconvenience [i]s not so grave as to offend constitutional due

process principles.”       Christian Sci., 259 F.3d at 217; see also

Consulting Eng’rs, 561 F.3d at 278 (“[B]ecause [the defendant’s]

activities are shielded by the benefits and protections of the

forum’s laws it is presumptively not unreasonable to require him to

submit to the burdens of litigation in that forum as well.”

(brackets in original) (quoting Burger King, 471 U.S. at 476)).

This appears particularly true here given that the same counsel

represents both Rodgers, Milligan, and Prime (collectively, the

“Rodgers Defendants”) as well as Darrell Sparks (see Docket Entry

10 at 1), enabling him to “join in and fully adopt the arguments

and legal authority set forth [in Rodgers Defendants’ briefing]”

(Docket Entry 70 at 19; see also Docket Entry 83 at 11 (same)) in

support of his own motions, thereby reducing the cost, burden, and

inconvenience of litigation.




                                    30
     Finally,    North       Carolina   surely      possesses   an   interest     in

assuring redress for its injured resident corporation, especially

regarding the breach of an agreement that contains North Carolina

choice-of-law,        forum-selection,           and   consent-to-jurisdiction

provisions.     See Burger King, 471 U.S. at 482-83 (concluding that

a state has a “‘legitimate interest in holding [the defendant]

answerable on a claim related to’ the contacts he had established

in that State”).         Simply put, “exercise of specific personal

jurisdiction over [Darrell Sparks] is consistent with traditional

notions of fair play and substantial justice.” Christian Sci., 259

F.3d at 218 (internal quotation marks omitted).

     In short, Plaintiffs have made a sufficient showing that

personal jurisdiction over Darrell Sparks exists.                 Therefore, the

Court should deny his Rule 12(b)(2) dismissal request.

     B. Rule 12(b)(6) Challenge

     In light of the foregoing, the analysis turns to Darrell

Sparks’s Rule 12(b)(6) challenges.               As noted above, Darrell Sparks

seeks dismissal of Plaintiffs’ breach of fiduciary duty claim,

tortious interference claim, and CFAA claim (see Docket Entry 69 at

2), and Plaintiffs consent to the dismissal of their CFAA claim

(see Docket Entry 87 at 5). However, Plaintiffs oppose the request

to dismiss the breach of fiduciary duty and tortious interference

claims.   (See id. at 4-6.)             In Plaintiffs’ view, they allege

sufficient    facts    “to    establish      a   fiduciary duty      and   duty   of


                                        31
loyalty” (id. at 4) and properly state a claim for tortious

interference (see id. at 5).   Plaintiffs’ arguments lack merit.

     i. Relevant Standards

     In reviewing a Rule 12(b)(6) motion, the Court must “accept

the facts alleged in the complaint as true and construe them in the

light most favorable to the plaintiff.” Coleman v. Maryland Ct. of

App., 626 F.3d 187, 189 (4th Cir. 2010), aff’d sub nom., Coleman v.

Court of App. of Md., 566 U.S. 30 (2012).     The Court must also

“draw all reasonable inferences in favor of the plaintiff.”   E.I.

du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (internal quotation marks omitted).     It “do[es]

not, however, accept as true a legal conclusion couched as a

factual allegation” nor does it “accept unwarranted inferences,

unreasonable conclusions, or arguments.” SD3, LLC v. Black & Decker

(U.S.) Inc., 801 F.3d 412, 422 (4th Cir. 2015), as amended on reh’g

in part (Oct. 29, 2015) (internal quotation marks omitted).       It

“can further put aside any naked assertions devoid of further

factual enhancement.”   Id. (internal quotation marks omitted).

     To avoid Rule 12(b)(6) dismissal, a complaint must contain

sufficient factual allegations “to ‘state a claim to relief that is

plausible on its face.’”     Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). To qualify as plausible, a claim needs sufficient factual

content to support a reasonable inference of the defendant’s


                                32
liability for the alleged misconduct.                Id.     “Where a complaint

pleads   facts    that   are   merely    consistent        with    a     defendant’s

liability, it stops short of the line between possibility and

plausibility of entitlement to relief.”              Id. (internal quotation

marks omitted).       This standard “demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.”                    Id.       In other

words, “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal

conclusions.      Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Id.    “At bottom, determining whether a complaint states . . . a

plausible claim for relief . . . will ‘be a context-specific task

that   requires    the   reviewing      court   to    draw    on       its   judicial

experience and common sense.’”           Francis v. Giacomelli, 588 F.3d

186, 193 (4th Cir. 2009) (quoting Iqbal, 556 U.S. at 679).

       ii. Analysis

       As an initial matter, to the extent that Plaintiffs seek to

assert a claim for breach of the duty of loyalty distinct from

their breach of fiduciary duty claim (see Docket Entry 63, ¶ 79;

Docket Entry 87 at 4, 5), such efforts fail.               North Carolina does

not “recogniz[e] an independent tort claim for a breach of duty of

loyalty.”    Dalton v. Camp, 353 N.C. 647, 653, 548 S.E.2d 704, 709




                                        33
(2001).12 Further, to the extent that “[t]he Sparks[es]’ employment

contracts require them to be loyal” (Docket Entry 87 at 5), the

Second Amended Complaint already contains a breach of contract

claim for the asserted breach of the Sparkses’ “contractual and

employment agreements with Integrity that required them to work

only for Integrity and to be loyal to Integrity alone” (Docket

Entry 63, ¶ 71).     (See id., ¶¶ 70-73.)      Accordingly, Plaintiffs

cannot pursue an independent claim for breach of the duty of

loyalty.

     Additionally, as a general matter, North Carolina does not

recognize   the   existence   of   a   fiduciary   relationship   in   the

employee-employer context.      See Dalton, 353 N.C. at 651-52, 548

S.E.2d at 707-08. Only when an employer reposes such confidence in

an employee that the employee exercises domination and influence

over the employer can a fiduciary relationship form.         See id. at

651, 548 S.E.2d at 707-08.     In other words, in the absence of “a

legal relationship which imposes a de jure fiduciary relationship,”

Lockerman v. South River Elec. Membership Corp., 794 S.E.2d 346,

351 (N.C. Ct. App. 2016), “[o]nly when one party figuratively holds

all the cards — all the financial power or technical information,

for example — have North Carolina courts found that the special




     12 The parties treat Plaintiffs’ state-law claims as arising
under North Carolina law. (See Docket Entries 68, 70, 72, 77, 80,
82, 83, 86, 87 (relying on North Carolina law for state-law
claims).)

                                   34
circumstance of a fiduciary relationship has arisen,” id. at 352

(internal quotation marks omitted).

     The “loan officer . . . duties and responsibilities” that

Plaintiffs   identify   for   Darrell   Sparks   do   not   reflect   such

circumstances.   (See Docket Entry 63, ¶ 75.)         Nor does the mere

allegation that Darrell Sparks served as “the branch manager” (id.,

¶ 25) of “an Integrity office in Kentucky” (id., ¶ 24) suffice,

particularly given the allegation that “Integrity is based in . . .

North Carolina, with branches across the United States” (id.,

¶ 18).   As the North Carolina Supreme Court has explained:

          In applying this Court’s definition of fiduciary
     relationship to the facts and circumstances of the
     instant case — in which employee [defendant] served as
     production   manager   for   a   division   of   employer
     [plaintiff’s] publishing business — we note the
     following: (1) the managerial duties of [the defendant]
     were such that a certain level of confidence was reposed
     in him by [the plaintiff]; and (2) as a confidant of his
     employer, [the defendant] was therefore bound to act in
     good faith and with due regard to the interests of [the
     employer].   In our view, such circumstances, as shown
     here, merely serve to define the nature of virtually all
     employer-employee relationships; without more, they are
     inadequate to establish [the defendant’s] obligations as
     fiduciary in nature.     No evidence suggests that his
     position in the workplace resulted in “domination and
     influence on the [plaintiff],” an essential component of
     any fiduciary relationship. [The defendant] was hired as
     an at-will employee to manage the production of a
     publication. His duties were those delegated to him by
     his employer, such as overseeing the business’s
     day-to-day operations by ordering parts and supplies,
     operating within budgetary constraints, and meeting
     production deadlines. In sum, his responsibilities were
     not unlike those of employees in other businesses and can
     hardly be construed as uniquely positioning him to
     exercise dominion over [the plaintiff]. Thus, absent a
     finding that the employer in the instant case was somehow


                                  35
       subjugated to the improper influences or domination of
       his employee — an unlikely scenario as a general
       proposition and one not evidenced by these facts in
       particular — we cannot conclude that a fiduciary
       relationship existed between the two.

Dalton, 353 N.C. at 651-52, 548 S.E.2d at 708 (citation omitted).

Given    the    absence    of    factual    allegations    reflecting     Darrell

Sparks’s domination and influence over Integrity, the Court should

dismiss Plaintiffs’ breach of fiduciary duty claim against him.

       Finally, adopting the arguments in support of the Rodgers

Motion (see Docket Entry 70 at 18, 19; Docket Entry 83 at 11),

Darrell Sparks moves to dismiss Plaintiffs’ tortious interference

claim.     Although framed as one claim (see Docket Entry 63 at 10

(“Count IV - Common Law Tortious Interference”)), Plaintiffs’

tortious interference claim actually asserts two distinct causes of

action:        “one for tortious interference with current business

relations      and   one   for   tortious       interference   with   prospective

business relations,” Superior Performers, Inc. v. Phelps, 154 F.

Supp. 3d 237, 248 (M.D.N.C. 2016).                (See, e.g., Docket Entry 63,

¶ 59.)    Notwithstanding sometimes imprecise language, “under North

Carolina    law,     claims     for   tortious    interference    with   business

relations and prospective business relations are understood to be

claims for tortious interference with contract and prospective

contract, respectively.”          Superior Performers, 154 F. Supp. 3d at

248.

       As to the former,



                                           36
          [t]he tort of interference with contract has five
     elements: (1) a valid contract between the plaintiff and
     a third person which confers upon the plaintiff a
     contractual right against a third person; (2) the
     defendant knows of the contract; (3) the defendant
     intentionally induces the third person not to perform the
     contract; (4) and in doing so acts without justification;
     (5) resulting in actual damage to plaintiff.

United Labs., Inc. v. Kuykendall, 322 N.C. 643, 661, 370 S.E.2d

375, 387 (1988).

     Coordinately,

     [t]o state a claim for tortious interference with
     prospective business relations, a plaintiff “must allege
     facts to show that the defendants acted without
     justification in ‘inducing a third party to refrain from
     entering into a contract with them which contract would
     have ensued but for the interference’” and that the
     defendants’ conduct proximately caused “measurable
     damages[.]” Walker v. Sloan, 137 N.C. App. 387, 393,
     394, 529 S.E.2d 236, 242 (2000) (quoting Cameron v. New
     Hanover Mem’l Hosp., 58 N.C. App. 414, 440, 293 S.E.2d
     901, 917 (1982)). A plaintiff “must allege actual loss”
     of a “prospective contractual relationship, . . . a
     fundamental element of a tortious interference claim.”
     AECOM Tech. Corp. v. Keating, No. [11cvs9225,] 2012 WL
     370296, at *5 (N.C. Special Super. Ct. Feb. 6, 2012)
     (unpublished) (citing Dalton[, 353 N.C. at 654, 548
     S.E.2d at 709–10]); see also DaimlerChrysler Corp. v.
     Kirkhart, 148 N.C. App. 572, 585, 561 S.E.2d 276, 286
     (2002) (finding that the plaintiff failed to establish a
     likelihood of success on the merits of its tortious
     interference with prospective advantage claim when it
     “failed to identify any particular contract that a third
     party has been induced to refrain from entering into”
     with the plaintiff). It is not enough to allege that the
     plaintiff had “an expectation of a continuing business
     relationship” with a third party. Dalton, 353 N.C. at
     655, 548 S.E.2d at 710; see also Sports Quest, Inc.[ v.
     Dale Earnhardt, Inc., Nos. 02cvs140, 01cvs2200], 2004 WL
     742918, at *5 [(N.C. Special Super. Ct. Mar. 12, 2004)]
     (stating that the plaintiff’s “expectation of future
     contracts with current customers” is insufficient).




                                37
Superior Performers, 154 F. Supp. 3d at 249 (ellipsis and second

set of brackets in original).

     Viewed in the light most favorable to Plaintiffs, the Second

Amended Complaint offers the following factual allegations13 in

support of Plaintiffs’ combined tortious interference claims:

     Certain   Defendants   “export[ed]   loans    from    Integrity’s

Encompass System and import[ed] them into the Prime Encompass

System” (Docket Entry 63, ¶ 25), with a goal of “transition[ing]

the entire Integrity branch to Prime” (id., ¶ 26).    “Several loans

that were initially Integrity’s closed at Prime, the number which

will be determined at trial.”   (Id., ¶ 28.)   “A client who is using

or considering using Integrity’s services provides Integrity with

a wide variety of personal confidential information” (id., ¶ 30),

and, “[i]f a competitor obtained this information, as Prime did, it

could and did undercut Integrity on Integrity’s loans and divert

Integrity’s clients by aggressively pursuing those clients based on

the information kept by Integrity” (id., ¶ 31).           “The loss of

business . . . is and was substantial.”   (Id., ¶ 32.)     “Plaintiffs


     13   Plaintiffs also allege, without factual development,
various elements of these torts.    (See, e.g., Docket Entry 63,
¶¶ 63 (“But for Defendants’ actions, the borrowers would have
entered into future contracts with Plaintiffs.”), 66 (“Through
their actions, Defendants induced and/or caused a termination of
these relationships or expected relationships.”).) However, the
Court may “discount such unadorned conclusory allegations” in
ruling on a Rule 12(b)(6) motion.      Francis, 588 F.3d at 193
(explaining “that naked assertions of wrongdoing necessitate some
factual enhancement within the complaint to cross the line between
possibility and plausibility of entitlement to relief” (internal
quotation marks omitted)).

                                 38
enjoy existing business relationships with borrowers as well as the

expectancy of business relationships with potential borrowers who

indicate an interest in engaging Plaintiffs’ services.”            (Id.,

¶ 59.)   “More specifically, Integrity had contracts with at least

the following borrowers:       [thirteen named individuals].”      (Id.,

¶ 60.)   “Defendants intentionally interfered with these existing

and prospective relationships by diverting borrowers to Prime, in

many cases, on information and belief, without the borrowers’

knowledge that this was occurring.”     (Id., ¶ 65.)

     These allegations fail to plausibly allege either kind of

tortious interference claim.     Both versions of this claim require

that a defendant induce a third party to either not form or honor,

as appropriate, a contract with the plaintiff.             See Superior

Performers, 154 F. Supp. 3d at 248-49.        Even assuming that the

Second   Amended   Complaint   sufficiently   identifies   the   alleged

contracts at issue, it lacks the necessary “factual enhancement,”

Francis, 588 F.3d at 193 (internal quotation marks omitted),

regarding Defendants’ actions vis-à-vis the relevant third parties.

     In other words, Plaintiffs pin their tortious interference

claims on certain Defendants’ alleged exporting of Integrity’s

loans to Prime’s system (see Docket Entry 63, ¶¶ 24-27; see also

Docket Entry 86 at 1-4) and the fact that “[s]everal loans that

were initially Integrity’s closed at Prime” (Docket Entry 63,

¶ 28).   However, the Second Amended Complaint also asserts that



                                   39
this “diverting borrowers to Prime, in many cases . . ., [happened]

without the borrowers’ knowledge that this was occurring” (id.,

¶ 65 (emphasis added)) and it contains no factual assertions

regarding Defendants’ interactions with the relevant borrowers that

induced such borrowers to cease honoring their existing contracts

or   entering     into     new   contracts     with      Plaintiffs   (see

generally Docket Entry 63).      The absence of any factual assertions

regarding    Defendants’   inducement    of   relevant    borrowers   dooms

Plaintiffs’ tortious interference claim.        See Dalton, 353 N.C. at

655, 548 S.E.2d at 710 (explaining that two obstacles undermine the

plaintiff’s tortious interference claim, including that “there is

no evidence suggesting that [the defendant] induced, no less

maliciously induced, [the third party] into entering a contract,”

and concluding that, “[t]he absence of evidence supporting two

essential elements of a party’s allegation of interference with

prospective advantage — intervenor’s inducement of a third party

and a showing that a contract would have ensued — exposes a fatal

weakness in that claim”).

     In sum, Plaintiffs fail to plausibly allege that Defendants

tortiously interfered with Plaintiffs’ contracts or prospective

contracts.      Accordingly, the Court should also grant Darrell

Sparks’s request to dismiss this claim.




                                    40
     II. Rodgers Motion

     Rodgers   Defendants     also   seek   Rule   12(b)(6)   dismissal   of

certain of Plaintiffs’ claims.       In particular, Rodgers Defendants

move to dismiss Plaintiffs’ tortious interference claim, their

“defamation claim against Rodgers” (Docket Entry 67, ¶ 2), and

their CFAA claim.       (See id., ¶¶ 1-3.)     Plaintiffs consent to the

dismissal of their defamation claim and their CFAA claim.             (See

Docket Entry 86 at 4; see also id. at 2 n.1; Docket Entry 81 at 2.)

Moreover,   for   the   reasons   stated    above,   Plaintiffs’   tortious

interference claim falls short under Rule 12(b)(6).           Accordingly,

the Court should grant the Rodgers Motion and dismiss Plaintiffs’

defamation claim against Rodgers and their tortious interference

and CFAA claims against all Rodgers Defendants.

     III. Eli Motion

     Eli Defendants similarly seek Rule 12(b)(6) dismissal of all

claims against them.      (See Docket Entry 71 at 1.)    According to Eli

Defendants, they

     have been named in the lawsuit for no other reason than
     their alleged direct and indirect ownership interest in
     Defendant Prime. Plaintiffs do not make a single factual
     allegation to support any claim or theory of liability
     against [Eli] Defendants, but instead make only
     conclusory   assertions,  and   even  then, only “on
     information and belief.”

(Docket Entry 72 at 3 (emphasis in original) (citation omitted).)

     In response, Plaintiffs maintain that the Second Amended

Complaint “properly alleges [Eli] Defendants’ indirect liability.”


                                     41
(Docket Entry 77 at 2.)   More specifically, Plaintiffs contend (in

full) that:

          [t]he Second Amended Complaint contains a number of
     specific allegations regarding [Eli] Defendants’ conduct,
     including that:

       !      “[T]he   Corporate   Defendants[14] collectively
              exercise actual control over Prime and Rodgers,
              and by virtue of that control, exercise control
              over the other Defendants.” ([Docket Entry 63],
              ¶ 23).

       !      “[T]he Corporate Defendants actively participated
              in and encouraged the activities alleged herein.”
              ([Id.], ¶ 23).

       !      “The Corporate Defendants are the alter-ego of
              the other defendants and discovery in this case
              will show that this is the case and that the
              Corporate Defendants controlled and control
              Prime, Rodgers, and the other defendants.”
              ([Id.], ¶ 23).

       !      “The Sparks[es], with the active participation
              and   instruction  of  the   other  Defendants,
              including the Corporate Defendants and Rodgers
              and   Prime,   without  authorization,   and/or
              exceeding authorization, far exceeded the scope
              of their allowed access and intentionally
              accessed Integrity’s Encompass System, which is
              a protected computer, knowingly causing the
              transmission of certain information.”   ([Id.],
              ¶ 90).

     [Eli] Defendants do not directly address these new
     allegations and instead attempt to dismiss them wholesale
     as merely “one paragraph of legal conclusions.” Instead,
     the Second Amended Complaint alleges, at the very least,
     that [Eli] Defendants (1) “collectively exercise actual
     control   over   Prime  and   Rodgers,”   (2) “actively
     participated in and encouraged the activities alleged
     herein,” and (3) “are the alter-ego of the other


     14   It bears emphasis that the Second Amended Complaint
defines “Corporate Defendants” to include Prime in addition to Eli
Defendants. (See Docket Entry 63 at 1.)

                                 42
     defendants.” The Second Amended Complaint also alleges
     that (4) the Sparks[es]’ improper computer access was
     done “with the active participation and instruction” of
     [Eli]   Defendants.     Accordingly,  Plaintiffs   have
     sufficiently   alleged   [Eli]   Defendants’   indirect
     liability.

(Docket Entry 77 at 2 (bullets and certain sets of brackets in

original).)

     As Plaintiffs’ opposition makes clear, they offer only naked

allegations   of    wrongdoing    and    legal       conclusions        fashioned    as

factual assertions against Eli Defendants.                See, e.g., SD3, LLC,

801 F.3d at 423 (“[The plaintiff] nakedly alleges only that all of

the corporate subsidiaries are ‘dominated by, and [are] alter

ego[s] of,’ these corporate parents.             That allegation offers only

a legal conclusion, and [the plaintiff] has alleged no facts

suggesting the kind of unity of interests that we usually require

a party to plead before permitting them to advance an alter ego

theory.” (emphasis     and     second    and    third    sets      of    brackets    in

original) (citation omitted)).          As the Fourth Circuit has noted,

“[u]nadorned conclusory allegations like the[ ones Plaintiffs offer

here] are akin to no allegations at all.”              Id. (internal quotation

marks   omitted).      Accordingly,          because    “naked      assertions      of

wrongdoing    necessitate      some     factual       enhancement        within     the

complaint to cross the line between possibility and plausibility of

entitlement   to    relief,”     Francis,      588     F.3d   at    193    (internal

quotation marks omitted), and the Second Amended Complaint lacks

such factual enhancement as to Eli Defendants (see generally Docket

                                        43
Entry 63), Plaintiffs’ claims against Eli Defendants cannot survive

Rule 12(b)(6) scrutiny.

      Therefore, the Court should grant the Eli Motion and dismiss

all claims against Eli Defendants.

      IV.    Counterclaim Motion

      As a final matter, Counterclaim Defendants seek dismissal of

counterclaims related to certain “Monthly Incentive Bonus payments”

that Mathosian allegedly misappropriated from Prime during his

employment (Docket Entry 73 at 17, ¶ 30).             (See Docket Entry 85 at

1   n.1;    see   generally    Docket    Entry     76.)    More   specifically,

Counterclaim       Defendants     seek     dismissal      of   the   conversion

counterclaim (Count VI) and the equitable restitution based on

unjust enrichment counterclaim related to bonus payments from 2012

through 2016 (Count VIII).        (See Docket Entry 85 at 1 n.1; see also

Docket Entry 73 at 31, 33.)              However, Counterclaim Defendants’

dismissal requests lack merit.

      As a preliminary matter, in requesting dismissal of these

counterclaims, Counterclaim Defendants failed to comply with this

Court’s Local Rules.          In particular, Local Rule 7.3(a) specifies

that “[e]ach motion shall be set out in a separate pleading” and,

subject to some exceptions not relevant here, “shall be accompanied

by a brief.”      M.D.N.C. LR 7.3(a).         The Counterclaim Motion fails to

satisfy these requirements.             (See, e.g., Docket Entry 76 at 1

(“Motion to Dismiss Counterclaim Counts VI, VII and VIII and


                                         44
Incorporated Memorandum of Law”).)15     This failure alone justifies

its denial.   See M.D.N.C. LR 83.4(a).

     In   addition,    Counterclaim   Defendants’   arguments   fail   to

justify Rule 12(b)(6) dismissal.        In regard to the conversion

counterclaim, Counterclaim Defendants contend that “Prime has not

alleged demand or refusal, wrongful taking or disposal and, as a

result, Prime has failed to state a claim for conversion.” (Docket

Entry 76 at 3.)       However, the Counterclaims allege that, inter

alia:

     28. During each month of his employment with Prime,
     Mathosian calculated his Monthly Incentive Bonus and
     notified Prime of the amount he was owed. Each month,
     Prime paid Mathosian the Monthly Incentive Bonus that
     Mathosian represented to Prime he was owed under the
     terms of his Employment Agreement.

     29. On several occasions over the course of Mathosian’s
     four-year employment with Prime, Mathosian intentionally
     misrepresented the Monthly Incentive Bonus amount that he
     was owed, causing Prime to overpay Mathosian on multiple
     occasions.

     30. Through this scheme, over the course of Mathosian’s
     employment at Prime, Mathosian misappropriated over
     $14,000 from Prime in Monthly Incentive Bonus payments.

(Docket Entry 73 at 17.)

     As such, the Counterclaims sufficiently plead Mathosian’s

“wrongful taking” of the allegedly misappropriated payments.       See,

e.g., White v. Consolidated Planning, Inc., 166 N.C. App. 283, 311,



     15 Although styled as seeking dismissal of Count VII, “the
substance of [the Counterclaim] Motion only addressed Counts VI and
VIII. Accordingly, [Counterclaim Defendants] . . . are not seeking
dismissal of Count VII.” (Docket Entry 85 at 1 n.1.)

                                  45
603   S.E.2d   147,   165–66   (2004)     (“Here,   [the   misappropriating

individual] did not rightfully come into personal possession of

plaintiff’s funds; the ‘wrongful taking’ and [said individual’s]

possession of the funds were simultaneous. The conversion occurred

when [this individual] exercised unlawful dominion over the funds

. . . .”).16    Further, “[i]n the case of a conversion by wrongful

taking it is not necessary to prove a demand and refusal.            So the

wrongful assumption of the property and right of disposing of goods

may be a conversion in itself, and render a demand and refusal

unnecessary.”     Trustees of Univ. of N.C. v. State Nat’l Bank, 96

N.C. 280, 3 S.E. 359, 361 (1887) (emphasis in original) (internal

quotation marks omitted).       Accordingly, Counterclaim Defendants’

arguments      fail   to   justify      dismissal    of    the   conversion

counterclaim.17


     16 Counterclaim Defendants attempt to distinguish White on
the grounds that the misappropriation there occurred without the
plaintiffs’ knowledge or permission. (Docket Entry 85 at 2, 3.)
In Counterclaim Defendants’ view, “[a]s Prime paid Mathosian
voluntarily, there is no question that such payments were with its
permission. Thus, Prime cannot escape its allegations of voluntary
payment by tacking on a naked allegation that such payments
amounted to a ‘wrongful taking.’”     (Id. at 3.)    This argument
misses the mark. To begin, the Counterclaims contain more than a
“naked allegation” of wrongful taking. (See, e.g., Docket Entry 73
at 17, ¶¶ 28-30.) Moreover, according to the Counterclaims, Prime
voluntarily (i.e., knowingly) paid Mathosian the amount it believed
(per his representation) that it owed him; it did not voluntarily
(over)pay him the amount owed plus an extra $14,000.

     17   In their reply, Counterclaim Defendants raise for the
first time an argument concerning Prime’s alleged “fail[ure] to
identify or describe the specific funds that were allegedly
converted.” (Docket Entry 85 at 3.) However, “[t]he ordinary rule
                                                   (continued...)

                                     46
     Counterclaim Defendants further seek dismissal of the second

equitable   restitution   counterclaim    (Count   VIII)   because   it

purportedly fails to plead in the alternative that Mathosian’s

“employment contract is invalid.”       (Docket Entry 85 at 3, 4; see

also Docket Entry 76 at 3.)   In making this argument, Counterclaim

Defendants maintain that, “[u]nlike Count VII, where Prime alleges,

in the alternative, ‘to the extent Mathosian’s Employment Agreement

is not valid and enforceable,’ there is no such language in Count

VIII.”   (Docket Entry 85 at 4.)   However, as the first paragraph in

Count VIII, “Prime repeats and realleges the allegations set forth

in Paragraphs 1 through 138 of its Counterclaim as if fully set

forth herein.”   (Docket Entry 73 at 33, ¶ 139.) Accordingly, Count

VIII incorporates by reference the allegations in Count VII that,

“[a]lternatively to Counts I and III, to the extent Mathosian’s

Employment Agreement is not valid or enforceable, Prime seeks


     17(...continued)
in federal courts is that an argument raised for the first time in
a reply brief or memorandum will not be considered.” Clawson v.
FedEx Ground Package Sys., Inc., 451 F. Supp. 2d 731, 734 (D. Md.
2006); see also Hunt v. Nuth, 57 F.3d 1327, 1338 (4th Cir. 1995)
(explaining that “courts generally will not address new arguments
raised in a reply brief because it would be unfair to the [other
party] and would risk an improvident or ill-advised opinion on the
legal issues raised”); HSK v. Provident Life & Accident Ins. Co.,
128 F. Supp. 3d 874, 884 (D. Md. 2015) (“To the extent [the
plaintiff] suggests that [the defendant’s] non-compliance with the
settlement agreement is an independent basis for liability, that
argument is procedurally improper. By waiting to raise it until
his reply brief, [the plaintiff] deprived [the defendant] of an
opportunity to respond, and deprived this court of the benefit of
any such response.”).     As such, the Court should decline to
consider Counterclaim Defendants’ identification contention in
ruling on the Counterclaim Motion.

                                   47
equitable restitution . . .” (id. at 32, ¶ 130) and that, “[t]o the

extent Mathosian does not have a valid and enforceable Employment

Agreement with Prime, Prime has conferred upon Mathosian a benefit

which was not required by contract or legal duty” (id. at 33,

¶ 134).     Thus, because Count VIII pleads in the alternative the

invalidity    of    Mathosian’s    employment    agreement,      Counterclaim

Defendants’ dismissal arguments fall short.

     In sum, Counterclaim Defendants have not shown grounds for

dismissal    of    the   conversion   and   second   equitable   restitution

counterclaims.      The Court should therefore deny the Counterclaim

Motion.

                                  CONCLUSION

     The Court lacks jurisdiction over Jared and Tina Sparks, but

Plaintiffs have made a prima facie showing that jurisdiction exists

over Darrell Sparks.       Nevertheless, Plaintiffs have not plausibly

alleged breach of fiduciary duty or tortious interference claims

against Darrell Sparks or Rodgers Defendants.           Plaintiffs further

failed to plausibly allege any claims against Eli Defendants.             In

addition, Plaintiffs have consented to dismissal of their CFAA and

defamation claims against Darrell Sparks and Rodgers Defendants.

Finally, Counterclaim Defendants’ challenge to the conversion and

second equitable restitution counterclaims lack merit.

     IT IS THEREFORE RECOMMENDED that the Sparks Motion (Docket

Entry 69) be granted in part and denied in part as follows:              all


                                      48
claims against Jared Sparks and Tina Sparks be dismissed for lack

of personal jurisdiction and Plaintiffs’ breach of fiduciary duty,

CFAA, and tortious interference claims be dismissed against Darrell

Sparks.

     IT IS FURTHER RECOMMENDED that the Rodgers Motion (Docket

Entry 67) and the Eli Motion (Docket Entry 71) be granted.

     IT IS FURTHER RECOMMENDED that the Counterclaim Motion (Docket

Entry 76) be denied.

     This 15th day of January, 2019.

                                      /s/ L. Patrick Auld
                                         L. Patrick Auld
                                  United States Magistrate Judge




                                49
